DETAILED ACTION
Status of Claims
This Office Action is in response to the RCE filed 01/27/2021. 
Claims 1-19 remain cancelled.
Claims 20, 30 & 40 have been amended.
Claims 20-40 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 35 U.S.C. 101 rejection has been removed in light of the current amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicants arguments have been fully consider and are not persuasive. Applicant argues none of the prior art references disclose the specific method for enabling secured transactions in a tri-party setup as described below. Examiner respectfully disagrees. None of the references alone teach the recited subject matter, however, in combination teaches enabling secured transactions in a tri-party setup utilizing hashes and encryption as previously cited. 
Applicant further argues multiple limitations are not taught by the prior art (See Remarks: Pages 15-18). Examiner respectfully disagrees. Applicant is arguing each of the claimed limitations is not taught by a single reference. Examiner has written this up as a 103 rejection in which a combination of references is used to address the claimed limitations, rather than a single reference. Therefore, Applicant needs to 
All dependent claims can be addressed with the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, JR. (US 2019/0205558) in view of Tormasov et al. (US 2019/0158274) and further in view of McKellar et al. (US 2019/0207749) and Castinado et al. (US 10,135,870).

Regarding claim 20, Gonzales teaches A system configured to enable secured transmission of files in a tri-party setup (Abstract; FIG. 1 & 3A), wherein the system is configured to:
Generate, by the first client device, an encrypted transaction key of a selected file, wherein the transaction key is encrypted using a client key (Paragraph [0078] teaches encryption of the data file and access being giving by the file owner distributing a key to entities in order to decrypt the data file);
Store, by the first client device, the encrypted transaction key in a block of a distributed ledger (Abstract; FIG. 1 & 3A; Paragraph [0132] teaches a data file management blockchain ledger; Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger);
generate a new transaction key at the second client device based on the received client key (Paragraph [0078] teaches encryption of the data file and access being giving by the file owner distributing a key to entities in order to decrypt the data file);
send the selected file from the second client device to the first client device based on the validation of the hash and the encrypted transaction key (Paragraph [0039] teaches receiving a confirmation message with signature from the file owner and creating the transaction block).
Gonzales does not teach, however, Tormasov teaches
provide a first client device with a summarized view from a server arrangement of available secured files, wherein the secured files are stored in a second client device (FIG. 2, item 204, teaches selectable features which may be used to generate a hash or hashes);
convey a hash of the stored transaction key from the first client to the server arrangement and convey the client key and the hash to the second client device (Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger);
request the hash of the transaction from the server arrangement (Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger; Examiner interprets if the hash is being compared, it has already been requested/received to enable it to be compared);
Gonzales and Tormasov do not specifically teach, however, McKellar teaches 
validate the hash […] 
wherein the hash is validated by comparing the hash received from the first client device with the hash received from the sever arrangement (Abstract teaches validating hash value of an attribute by comparing hash values)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Gonzales to include hash comparison validation to determine whether the hash is valid to ensure security of the file.
Gonzales and Tormasov do not teach, however, Castinado teaches
validate […] the encrypted transaction key, 
wherein the encrypted transaction key is validated by comparing the encrypted transaction key generated at the first client device with the new transaction key generated at the second client device (Claims 1 & 6 teaches matching the stored keys to the provided authentication keys); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Gonzales, Tormasov and McKellar to include hash comparison validation to determine whether the hash is valid to ensure security of the file.

Regarding claim 21, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 20. Gonzales further teaches wherein the transaction key comprises of a first device identifier, a second device identifier and selected file identifier (Paragraph [0078] teaches encryption of the data file and access being giving by the file owner distributing a key to entities in order to decrypt the data file).

Regarding claim 22, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 20. Gonzales further teaches wherein the system is further configured to
generate an unencrypted consent and an encrypted consent of the selected file (Paragraph [0059] teaches data file management blockchain wherein the data for the data file and modifications in transaction data blocks on the blockchain are encrypted and include metadata identifying the author of each modified version and a date for the modification; Paragraph [0069] teaches determining whether the author entity submitted in the edit is authorized to edit the data file; Examiner interprets the authorization of the author entity to be consent), wherein the encrypted consent is generated by encrypting the unencrypted consent with a server key stored in the server arrangement (Paragraph [0078] teaches the file owner distributes a key to entities in order to decrypt the data file);
Gonzales does not teach, however, Tormasov teaches
convey a location of the second client device and an encrypted consent of the server arrangement to the first client device (Paragraph [0033]-[0034] teaches authentication methods such location data or cryptographic key);
locate the second client device (Paragraph [0033]-[0034] teaches authentication methods using location data); and
validate the encrypted consent for communicating the selected file to the first client device (Paragraph [0009] teaches the hash corresponding to the previous data block together with the timestamp associated with the data block being generated; Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger; Paragraph [0033]-[0034] teaches authentication methods such location data or  cryptographic key, as well as generating multiple hashes at repeating or specified intervals).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Gonzales to include hash comparison validation to determine whether the hash is valid to ensure security of the file.

Regarding claim 23, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 22.  Gonzales does not teach, however, Tormasov teaches wherein the system is configured to validate the encrypted consent by comparing the encrypted consent received from the second client device with at least two newly encrypted consents, wherein the at least two newly encrypted consents are generated by encrypting the unencrypted consent with the server key stored in the server arrangement (Paragraph [0009] teaches the hash corresponding to the previous data block together with the timestamp associated with the data block being generated; Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger; Paragraph [0033]-[0034] teaches authentication methods such location data or  cryptographic key, as well as generating multiple hashes at repeating or specified intervals).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Gonzales to include hash comparison validation to determine whether the hash is valid to ensure security of the file.

Regarding claim 24, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 22. Gonzales further teaches wherein the unencrypted consent includes the first agent identifier, the file identifier and a timestamp (Paragraph [0059] teaches data file management blockchain wherein the data for the data file and modifications in transaction data blocks on the blockchain are encrypted and include metadata identifying the author of each modified version (reads on agent identifier) and a date for the modification (reads on timestamp); Paragraph [0069] teaches determining whether the author entity submitted in the edit is authorized to edit the data file; Examiner interprets the authorization of the author entity to be consent).

Regarding claim 25, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 23. Tormasov further teaches wherein the two newly encrypted consents include a current timestamp and a predefined timestamp for comparing with the received encrypted consent (Paragraph [0009] teaches the hash corresponding to the previous data block together with the timestamp associated with the data block being generated; Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger; Paragraph [0033]-[0034] teaches authentication methods such location data or cryptographic key, as well as generating multiple hashes at repeating or specified intervals).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Gonzales to include hash comparison validation to determine whether the hash is valid to ensure security of the file.

Regarding claim 26, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 20. Gonzales further teaches the system is configured to
generate an unencrypted intent and encrypted intent of the selected file, wherein the encrypted intent is generated by encrypting the unencrypted intent with the client key stored with the first client device;
convey the encrypted intent to the server arrangement from the first client device; 
convey the unencrypted intent to the second client device from the first client device; 
validate the encrypted intent for communicating the selected file to the first client device
(Paragraphs [0039]-[0040] teaches a request to edit the data file wherein the data file in each of the one or more transaction data blocks are encrypted; Paragraph [0069]; Examiner interprets the request to edit as the claimed “intent”; Paragraph [0078] teaches the file owner distributes a key to entities in order to decrypt the data file)

Regarding claim 27, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 26, wherein the unencrypted intent includes the first client identifier, the second client identifier, the file identifier, and a timestamp (Paragraphs [0039]-[0040] teaches a request to edit the data file wherein the data file in each of the one or more transaction data blocks are encrypted; Paragraph [0069]; Examiner interprets the request to edit as the claimed “intent”; Paragraph [0059] teaches data file management blockchain wherein the data for the data file and modifications in transaction data blocks on the blockchain are encrypted and include metadata identifying the author of each modified version (reads on agent identifier) and a date for the modification (reads on timestamp); Paragraph [0078] teaches the file owner distributes a key to entities in order to decrypt the data file).

Regarding claim 28, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 26. Tormasov further teaches wherein the system is configured to validate the encrypted intent by comparing the received encrypted intent with the at least two new encrypted intents, wherein the at least two new encrypted intents are generated by encrypting the unencrypted intent with the client key received from the first client device (Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Gonzales to include hash comparison validation to determine whether the hash is valid to ensure security of the file.

Regarding claim 29, Gonzales, Tormasov, McKellar and Castinado teaches The system of claim 28. Gonzales does not teach, however, Tormasov teaches wherein the at least two encrypted intent include current timestamp and a predefined prior timestamp (Paragraph [0009] teaches the hash corresponding to the previous data block together with the timestamp associated with the data block being generated; Paragraph [0016] teaches comparing at least one calculated hash to one or more hashes stored in the distributed ledger; Paragraph [0033]-[0034] teaches authentication methods such location data or  cryptographic key, as well as generating multiple hashes at repeating or specified intervals).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Gonzales to include hash comparison validation to determine whether the hash is valid to ensure security of the file.

Regarding claims 30-39, all limitations as recited have been analyzed and rejected with respect to claims 20-29. Claims 30-39 pertain to a method having associated instructions corresponding to the system of claims 20-29. Claims 30-39 do not teach or define any new limitations beyond claims 20-29, therefore they are rejected under the same rationale.

Regarding claim 40, all limitations as recited have been analyzed and rejected with respect to claim 20. Claim 40 pertains to a computer readable medium having associated instructions corresponding to the system of claim 20. Claim 40 does not teach or define any new limitations beyond claim 20, therefore they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 7-11am MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        May 6, 2021

/KITO R ROBINSON/Primary Examiner, Art Unit 3619